


Exhibit 10n

 

SUMMARY OF COMPENSATION ARRANGEMENTS WITH NON-EMPLOYEE DIRECTORS

 

The following summarizes the current compensation and benefits received by the
Company’s non-employee directors.  This document is intended to be a summary of
existing oral, at will arrangements, and in no way is intended to provide any
additional rights to any non-employee director. Non-employee director
compensation may be revised from time to time by the Board of Directors.

 

Retainer and Meetings Fees

 

The Board of Directors of Rollins, Inc. (the “Company”), has approved effective
January 1, 2013, the following fee schedule for the Board of Directors of the
Company and all Committees of the Board of Directors of the Company.

 

Board of Directors’

Annual Retainer:

Board Meeting Attended:

 

 

$26,000 per year to each non-employee Director

$2,500 per meeting attended

 

 

 

Audit Committee

Chairman:

 

 

 

$20,000 per year to the Committee Chairman (in addition to the per meeting fee
and a fee of $2,500 for preparation for each quarterly Audit Committee meeting)

Per Meeting Fee:

Telephonic Meeting:

 

$2,500 per Audit Committee meeting

$2,500 per Audit Committee telephonic meeting

 

 

 

Compensation Committee

Chairman:

 

 

$10,000 per year to the Committee Chairman (in addition to the per meeting fee)

Per Meeting Fee:

 

$2,000 per Compensation Committee meeting

 

 

 

Nominating/Governance Committee

Chairman:

 

 

$6,000 per year to the Committee Chairman (in addition to the per meeting fee)

Per Meeting Fee:

 

$1,500 per Nominating/Governance Committee meeting

 

 

 

Diversity Committee

Chairman:

 

 

$6,000 per year to the Committee Chairman (in addition to the per meeting fee)

Per Meeting Fee:

 

$1,500 per Diversity Committee meeting

 

The above Committee fees are in addition to the fees otherwise payable to
directors for service on the Board of Directors of the Company.

 

Equity Compensation

 

Under the terms of the Company’s Stock Incentive Plans, directors are eligible
to receive stock options, stock awards, and other types of equity-based
compensation awards.  However, the Company does not make any such awards to
non-employees directors under its current compensation practices.

 

All non-employee directors are entitled to reimbursement of expenses for all
services as a director, including committee participation of special
assignments.

 

--------------------------------------------------------------------------------
